Citation Nr: 1038876	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.  He served in the Republic of Vietnam from 
April 11, 1967 to January 5, 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for posttraumatic stress 
disorder (PTSD).  In April 2007, the Veteran submitted a notice 
of disagreement and subsequently perfected his appeal in 
May 2008.  His case is currently under the jurisdiction of the VA 
RO in Los Angeles, California.

In June 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in Los Angeles, California, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

The Veteran alleges that he experiences PTSD as a result of his 
active duty service in Vietnam.  He alleged in-service stressors 
regarding witnessing "atrocities" while in Vietnam.  He also 
reports drinking excessive amounts of alcohol to cope while in-
service and receiving an Article 15 related to alcohol use, a 
copy of which is in the claims file.  The Veteran also specified 
various service members that he claims were killed or injured 
during his tour of duty, including R. M., C. P., J. P., and V.  
See Veteran statement, August 2007; BVA hearing transcript, 
June 2010.  None of these specific stressors has been verified.

During the pendency of the Veteran's appeal, VA regulations 
relating to stressor verification and service connection for PTSD 
changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect 
on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-
service stressor involves fear of hostile military or terrorist 
activity, service connection for PTSD may be established if: a VA 
psychiatrist or psychologist, or contract equivalent, confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; the claimed stressor is consistent with the places and 
circumstances of the Veteran's service; and the Veteran's 
symptoms are related to the claimed stressor.  See 38 C.F.R. § 
3.304 (2010).

As referenced above, the Veteran's claimed stressors involve fear 
of hostile military activity.  Additionally, the Veteran's VA 
treatment records show he has been diagnosed with and treated for 
PTSD at the VA Medical Centers in West Los Angeles and Tampa.  At 
this time, there is no evidence to clearly link PTSD to the 
claimed stressors and no VA psychiatrist, psychologist, or 
contract equivalent has confirmed that the claimed stressors are 
adequate to support the PTSD diagnosis.  Accordingly, under the 
new regulation, 38 C.F.R. § 3.304(f)(3), the Board finds that a 
VA examination is necessary to decide the claim.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claim of entitlement to service connection for PTSD must be 
remanded for a new VA psychiatric examination.

Additionally, the claims file includes an October 2007 VA Form 
21-4142, Authorization and Consent to Release Information, for 
Drs. R. C. and S. L. S.  Although the release has been signed, it 
is not completed, missing contact information for the healthcare 
providers.  There is no indication that the RO attempted to 
obtain contact information for these physicians or any treatment 
records.  Therefore, on remand, the Veteran should be afforded 
another opportunity to complete a VA Form 21-4142 and the RO 
should attempt to obtain any outstanding private treatment 
records.

As the case is being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet associated 
with the claims file, including any treatment records from the 
Miami VAMC dated approximately 2001 to 2004, as identified by the 
Veteran at his Board hearing.  See BVA hearing transcript, 
June 2010.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment 
records from the West Los Angeles VA Medical 
Center, Miami VA Medical Center, and any 
other VA facility identified by the Veteran, 
should be obtained and added to the claims 
folder.

2.  Contact the Veteran to obtain a 
completed and signed release of information 
for any treatment records held by Dr. R. C., 
Dr. S. L. S., or any other facilities or 
providers identified by the Veteran.  If the 
Veteran returns a completed and signed 
release of information, the AMC should 
attempt to obtain these records and 
associate them with the claims file.

If the AMC is unable to secure these 
records, it must notify the Veteran and (a) 
identify the specific records it is unable 
to obtain; (b) briefly explain the efforts 
that it made to obtain those records; (c) 
describe any further action to be taken with 
respect to the claim; and (d) notify the 
Veteran that he is ultimately responsible 
for providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2010).

3.  The Veteran must be scheduled for a VA 
examination with an appropriate examiner (VA 
psychiatrist or psychologist or contract 
equivalent) to determine the nature and 
etiology of his PTSD or other acquired 
psychiatric disorder present.  The examiner 
must review pertinent documents, including 
the Veteran's diagnoses of PTSD and the 
supporting psychometric testing results, in 
the Veteran's claims file in conjunction with 
the examination.  This must be noted in the 
examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current PTSD was caused or aggravated 
(permanently increased in severity beyond the 
natural progress of the disorder) by his 
active duty service.  Specifically, the 
examiner should state whether or not the 
Veteran's claimed stressors are related to 
his fear of hostile military or terrorist 
activity.  The examiner should then determine 
whether this is adequate to support a 
diagnosis of PTSD.  The examiner should also 
determine whether it is at least as likely as 
not that the Veteran has any other acquired 
psychiatric disorder that is of service onset 
or otherwise related thereo.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claim of entitlement 
to service connection for an acquired 
psychiatric disorder, to include PTSD should 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this issue 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

